Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Medical Services of Suffolk County PC,
(NPI: 1811235724),
(PTAN: J100088630)

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-102
Decision No. CR3149

Date: March 11, 2014

DECISION

Petitioner, Medical Services of Suffolk County, PC (Suffolk County), is a professional
corporation that provides emergency medical services. Its sole owner is Allan H.
Rappaport, a physician. Suffolk County applied for enrollment in the Medicare program,
and the Medicare contractor, acting on behalf of the Centers for Medicare & Medicaid
Services (CMS), granted its application, effective May 17, 2013 (with a billing date of
April 17, 2013). CMS Ex. 3. Suffolk County challenged that effective date. Ina
reconsidered determination, dated August 20, 2013, the contractor upheld the May 17
effective date. CMS Ex. 1. Suffolk County timely appealed.

Because neither party proposes any witnesses, an in-person hearing would serve no
purpose. I therefore close the record and decide the case. See Acknowledgment and Pre-
hearing Order at 6 ({{ 10, 11).

For the reasons set forth below, I reverse the reconsidered determination and find that
February 18, 2013 is the appropriate effective date for the supplier’s Medicare enrollment
(with a billing date of January 19, 2013).
Discussion

Petitioner, Suffolk County Medical Services, submitted a
subsequently-approved Medicare enrollment application
on February 18, 2013 and is therefore entitled to a
February 18, 2013 effective date.

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505.
“Enrollment” is the process used by CMS and its contractors to: 1) identify the
prospective supplier; 2) validate the supplier’s eligibility to provide items or services to
Medicare beneficiaries; 3) identify and confirm a supplier’s owners and practice location;
and 4) grant the supplier Medicare billing privileges. 42 C.F.R. § 424.502. To enroll in
Medicare, a prospective supplier must complete and submit an enrollment application.

42 C.F.R. §§ 424.510(d)(1); 424.515(a). An enrollment application is either a CMS-
approved paper application or an electronic process approved by the Office of
Management and Budget. 42 C.F.R. § 424.502.

When CMS determines that a physician or physician organization meets the applicable
enrollment requirements, it grants Medicare billing privileges, which means that the
physician/physician organization can submit claims and receive payments from Medicare
for covered services provided to program beneficiaries. The effective date for those
billing privileges “is the /ater of the date of filing” a subsequently approved enrollment
application or “the date an enrolled physician . . . first began furnishing services at a new
practice location.” 42 C.F.R. § 424.520(d) (emphasis added).

Ifa physician or physician organization meets all program requirements, CMS allows
him to bill retrospectively for up to “30 days prior to their effective date if circumstances
precluded enrollment in advance of providing services to Medicare beneficiaries.” 42
CFR. § 424.521(a)(1).

Here, Suffolk County applied for Medicare enrollment, submitting Form CMS-855B,
which the Medicare contractor, National Government Services, received on February 18,
2013. CMS Ex. 7. The contractor did not immediately return or reject the application.
Instead, in a letter dated April 24, 2013, the contractor acknowledged receipt but advised
Petitioner that, pursuant to 42 C.F.R. § 424.525, it might reject the application unless

' T make this one finding of fact/conclusion of law.
Suffolk County furnished additional informati
Specifically, the letter directed the applicant t
documents. CMS Ex. 6 at 3-4. Suffolk Coun
submission on May 17, 2013, within 30 days

Up until this point, the contractor acted appro
regulations and manual instructions provided
to reject a Medicare enrollment application if

ion within 30 days. CMS Ex. 6 at 1.

‘0 submit Form CMS-855I and other

ty complied, and the contractor received its
of the contractor’s request. CMS Ex. 5.

priately. Its actions accorded with the
by CMS. Section 424.525 authorizes CMS
the applicant fails to furnish complete

information within 30 days from the date the contractor requests it. 42 C.F.R.
§ 424.525(a)(1).? Consistent with the regulation, the Medicare Program Integrity Manual

(MPIM) makes clear that a contractor may re

ject an application that is on the wrong

form, if the applicant does not submit a new or corrected application within 30 days of

the contractor’s request. The manual specific:

ally instructs CMS contractors to develop,

rather than return, any such wrong application. MPIM § 15.8.2A.

Thus, where, as here, the applicant initially fi

es the wrong application but timely

furnishes the correct application, the contractor should not reject its initial application.

Notwithstanding these instructions, and in conflict with its earlier correspondence, the
contractor here sent Suffolk County a letter dated June 8, 2013, which said that the

contractor was returning the February 18, 201
submitted the wrong form. CMS Ex. 4. This

3 application, because the applicant
was an error — plainly in conflict with the

manual instructions — and does not alter the fact that the contractor, in fact, accepted the
February application. It may not deprive the applicant of his rightful effective date and
deny him any appeal rights by subsequently (and arbitrarily) returning an already-filed —

and accepted — enrollment application.

Conclusion

I reverse the contractor’s reconsidered determination. Because Petitioner’s subsequently

approved enrollment application was filed on
is effective as of that date (with a billing date

February 18, 2013, its Medicare enrollment
of January 19).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

> Rejected enrollment applications have no appeal rights. 42 C.F.R. § 424.525(d).
